Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final office action in response to application 16/811,777 filed on March 06, 2020. Claim(s) 1-14 are currently pending and have been examined.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/06/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Election/Restrictions
	Claim(s) 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected "system" for "a vehicle receiving information," which was classified in CPC H04W 4/48, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022. Applicant’s election without traverse of Claim(s) 1-14 in the reply filed on June 30, 2022, is acknowledged.



Response to Amendment
	The amendment to the claims filed on June 30, 2022, does not comply with the requirements of 37 CFR 1.121(c) because applicant has failed to properly format their amendment using proper status identifiers for the non-elected claims. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

	(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status  of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.” 

	(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining. 
	(4) When claim text shall not be presented; canceling a claim. 
		(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
		(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

	 (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. 

	Examiner, respectfully, notes that for any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled), see MPEP 714 (II)(C)

	The amendment has been entered and Examined as presented, however, Applicant should respond regarding the improper claim amendment markings in order to clarify the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-14 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 9 recites an entity that can receive current and historical parking information, which, the entity will use to then provide a user with a predicted waiting time for a point of interest. Independent Claim(s) 1 and 9 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions (i.e., business relations), and managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 9 recites “obtaining a current occupancy signal of a parking establishment associated with one or more points of interest,” “obtaining a historic occupancy signal of the parking establishment,” “determining a predicted wait time for the one or more points of interest associated with the parking establishment based on the current occupancy signal and the historic occupancy signal,” and “communicating the predicted wait time to a user,” step(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 9 are similar to an entity receiving parking lot information, which, will be used to then determine a wait time for an establishment and then providing that wait time to a user, which, is at best is a fundamental economic principle or practice and/or a business relation. The mere recitation of generic computer components (Claim 1: one or more processors and a user interface device; and  Claim 9: one or more processors, a network interface hardware, one or more memory, and a user interface device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 9 recite the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims as a whole describes how to generally “apply,” the
concept(s) of “obtaining,” “obtaining,” “determining,” and “communicating information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: one or more processors and a user interface device; and  Claim 9: one or more processors, a network interface hardware, one or more memory, and a user interface device). Examiner, notes that the one or more processors,  a user interface device, a network interface hardware, and one or more memory, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as  a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely obtaining parking information, determining a wat time, and communicating that wait time information to a user, which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., parking occupancy information) thus merely “applying,” the judicial exception. Also, similar to, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945- 46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946; and Intellectual Ventures I LLC v. Capital One Bank, the court held that a process of requiring the use of software to tailor information and provide it to the user on a generic computer is merely additional elements that amount to no more than “applying, the judicial exception. In this case, applicant has merely claimed the result of receiving current and historic parking occupancy information, which, will be used to determine a wait time that is displayed to a user because the additional limitations provided lack details as to how the computer performs these step(s)/function(s) thus nothing in the claims indicated what specific steps are taken other than merely using the abstract idea (e.g., obtaining and communicating) in the context of obtaining parking information for determining/displaying a wait time. Also, similar to Electric Power Group, LLC v. Alstom S.A., the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is at best insignificant extra-solution activity. In this case, applicant’s limitations are at best insignificant extra-solution activity when current occupancy information is collected and used to determine a wait time for a point of interest, which, the wait time is then displayed to the user thus collecting occupancy information, determining a wait time based on the occupancy  information and then displaying that wait time is selecting a particular data source (e.g., occupancy information) to be manipulated. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment and insignificant extra-solution activity. Examiner, further, notes
that the additional element (i.e., processor) was considered insignificant extra-solution activity, see above analysis. Here, the “processor,” is well- understood, routine, and conventional. Similar, Symantec, the court found receiving or transmitting data over a network (e.g., using the Internet to gather data) are merely well-understood, routine, and conventional computer functions. Also, see (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016).  Here, applicant has provided that the processor is able to receive and communicate information via a network interface, see applicant’s specification paragraph(s) 0020 and 0024. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible. 

	Claim(s) 4, 6-7, 12, and 14: The various metrics of Dependent Claim(s) 4, 6-7, 12, and 14 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 9 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 10: The additional limitation(s) of describing “signaling,” is further directed to a method of organizing human activity, as described above for Claim(s) 1 and 9. The recitation of “wherein the current occupancy signal of the parking establishment,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the vehicle sensor and network interface hardware. Examiner, notes that the vehicle sensor and network interface hardware are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely transmitting signals which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim(s) 2 and 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 11: The additional limitation(s) of describing “receiving,” “calculating,” and “determining,” is further directed to a method of organizing human activity, as described above for Claim(s) 1 and 9. The recitation of “receiving a user input indicating the one or more points of interest,” “calculating an arrival time to the one or more points of interest,” and “determining the parking establishment associated with the one or more points of interest,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the user interface device, network interface hardware, and one or more processors. Examiner, notes that the user interface device, network interface hardware, and one or more processors are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving, calculating, and determining parking and point of interest information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim(s) 3 and 11 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 5 and 13: The additional limitation(s) of describing “receiving,” and “reserving,” is further directed to a method of organizing human activity, as described above for Claim(s) 1 and 9. The recitation of “receiving a confirmation,” and “reserving the parking spot within the parking establishment in response to receiving the confirmation,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the user interface device, network interface hardware, and one or more processors. Examiner, notes that the user interface device, network interface hardware, and one or more processors are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving a parking lot confirmation and reserving those parking lots, which are no more than “applying,” the judicial exception. For the reasons described above with respect to Claim(s) 5 and 13 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 8: The additional limitation(s) of describing “tracking,” and “determining,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “tracking,” and “determining current point of interest occupancy data, wherein determination of the predicted wait time is further based on the current point of interest occupancy data,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the one or more mobile device. Examiner, notes that the one or more mobile device are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely tracking location information and determining one or more points of interest based on the location information which are no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 8 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-8 and 10-14 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-14 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2, 6, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrianth (US 2016/0261984) in view of Ashida (JP 2018159996 A).
	Regarding Claim 1, Shrianth, teaches a method of determining a wait time at a point of interest, the method comprising: 
 obtaining a current occupancy signal of a parking establishment associated with 	one or more points of interest. (Paragraph 0057, 0063, and 0065)(Shrianth 	teaches a current parking occupancy can be determined. The current 	parking occupancy is the number of vehicles within the parking lots 	associated 	with the relevant area (i.e., one or more points of interest). Examiner, 	respectfully, notes that the relevant area can consist of an establishment (i.e., 	point of interest)) quantity representing an amount of 	people within the parking 	area.

 determining, with one or more processors, a predicted wait time for the one or 	more points of interest associated with the parking establishment based on the 	current occupancy signal density to then estimate a wait time to be seated (i.e., predicted wait time for one or more points of interest). Examiner, respectfully, notes that the historical record consist of occupancy for an area or an establishment over a period of time, see paragraph 0072)

	With respect to the above limitations: while Shrianth teaches an occupant density that includes current parking occupancy information can be determined, which ,the parking lots are associated with the relevant areas of an establishment. Shrianth, further, teaches that the system can calculate a density-correlated delay that consist of the waiting time for being seated at an establishment based on the occupant density. The system can also use historical information for the various establishments to calculate the density correlated delay. However, Shrianth, doesn’t explicitly teach obtaining historic occupancy information for the parking establishment to then determine the waiting time, which, will then be provided to the user. 
	But, Ashida in the analogous art of determining wait times of service facilities, teaches 
obtaining a historic occupancy signal of the parking establishment. (Page 4, “The demand information…,”)(Ashida teaches a service facility that includes a number of accommodated car parks. The service facility can include a shop, a restaurant, and/or a gas station (i.e., points of interest). Ashida, further, teaches demand information based on the history of the measured value of the demand of the parking lot art each service facility can be determined. The demand for the parking lot is the number of vehicles requiring the use of the parking lot for the service facility can be determined based on the number of vehicles requiring the user of the parking. The system can collect the measured values of the number of parked vehicles and parking waiting vehicles at predetermined collection intervals from sensors within the parking lot)
determining, a predicted wait time for the one or more points of interest associated with the parking establishment based on the historic occupancy signal. (Page 5, “Using the demand forecasting model…,” “Page 8, “Fig. 15 is a diagram…,” “When the waiting time from the…,” and “Fig. 16 is a diagram showing….”)( Ashida teaches a parking information generation unit can calculate a waiting time for the service facility by using the number of number of requested vehicles after the predicted arrival time. Ashida, also, teaches that the demand forecasting model can calculate the demand forecast for each of the service facilities at the predicted arrival time. Ashida, further, teaches the waiting time from the predicted arrival time of the parking lot can be used to determine the waiting time, which the parking information such as the waiting time can be indicted for the service facility)
communicating the predicted wait time to a user with a user interface device. (Page 8, “Fig. 16 is a diagram showing another….”)(Ashida teaches the waiting time for the service facility can be transmitted to the terminal device (i.e., user interface device) of the target vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a waiting time for an establishment based on current parking information and historical information of the establishment of Shrianth, by incorporating the teachings of determining the history of parking demand near a service facility, which the system will use the history number of parks at a predicted time to determine a waiting time at a service facility, which the wait time will then be provided to the users vehicle of Ashida, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user accurately determine vacancy situation at the time of arrival at the parking lot, such as a service facility, based on the presented parking information, so that the parking information can be used for planning the utilization of service facilities. (Ashida: Page 9, “According to the first embodiment, it is possible…,”)

	Regarding Claim 2, Shrianth/Ashida, teaches all the limitations as applied to Claim 1 and wherein the current occupancy signal of the parking establishment is based on one  or more vehicle sensor signals. (Paragraph 0024, 0043-0044, 0065, 0152-0153)(Shrianth teaches a first device that is incorporated with a vehicle. The first device also includes a navigation system. Shrianth, further, teaches a member location set that represents a grouping of people relative to geographic areas, which is based on the current location information of the users based on GPS information, see paragraph(s) 0043-0044 and 0047. Shrianth, further, teaches that a   location unit of the first device that is able to provide a locating module with coordinate information for the user current location, see paragraph 0152-0153. Examiner, respectfully, notes that the system can count the number of users surrounding the target source and/or boundary area of the target source.  Examiner, respectfully, notes that based on BRI applicant’s specification paragraph 0023 recites, “…the one or more vehicle sensors 108 may include GPS units that output geographical coordinates of the one or more vehicles 100. Based on the coordinates of the one or more vehicles 100, the remote server 60 (or another processor) may determine the number of vehicles 100 parked at a point of interest 20….” In this case, the vehicle first device can use a GPS navigation system, which will provide coordinate information to a module that will then determine the number of users or members within a target source, thus teaching a vehicle GPS system that will provide geographical coordinates to determine the number of vehicles at a point of interest parked)

	Regarding Claim 6, Shrianth/Ashida, teaches all the limitations as applied to Claim 1 and 
obtaining a current point of interest occupancy data from the point of interest. (Paragraph 0064)(Shrianth teaches current-occupancy of the entity can be determined. The current-occupancy is the number of patrons, vehicles, families, groups, occupied tables or stations and includes a percentage representing the current number of occupancy relative to maximum occupancy for the relevant area. 
obtaining historic point of interest occupancy data from the point of interest. (Paragraph 0072)(Shrianth teaches a historical record of the occupancy for an establishment can be determined)
wherein determination of the predicted wait time is further based on the current point of interest occupancy data and the historic point of interest occupancy data. (Paragraph 0066, 0072, 0076, 0239, and 0244)(Shrianth teaches a density-correlated delay can be calculated based on occupant density information. Shrianth, further, teaches that the occupant density information includes the current-occupancy information of the establishment. Shrianth, also, teaches a trigger module can calculate the density correlated delay by using historical information for various establishments, such as estimated wait time or a queue size . Shrianth, further, teaches that the density-correlated delay includes determining a wait time to be seated (i.e., predicted wait time))

Regarding Claim 8, Shrianth/Ashida, teaches all the limitations as applied to Claim 1 and 
tracking one or more mobile device locations.(Paragraph(s) 0046-0047 and 0164)(Shrianth teaches the system can process location information of the user’s one or more devices, which the user devices includes a GPS coordinate system. Shrianth, further, teaches that the system can track the locations or movements of the user based on the location information)
determining current point of interest occupancy data based on the one or more mobile device locations.(Paragraph(s) 0044-0045, 0047, 0071, 0204 and 0206)(Shrianth teaches the system can determine a member location set, which represents the relative locations of the members. The member location sets include coordinates of each of the members. Shrianth, further, teaches that the system can calculate the current-occupancy based on the member location set corresponding to one or more establishments. The calculation of the current-occupancy is based on counting the number of users or members within the target source, based on GPS-hover location coordinate information)
wherein determination of the predicted wait time is further based on the current point of interest occupancy data. (Paragraph(s) 0066 and 0076-0077)(Shrianth teaches a density-correlated delay that includes a wait time to be seated (i.e., wait time for a point of interest). Shrianth, further, teaches that the density-correlated estimation can be based on occupant density that includes current occupancy information for an establishment and location information) 

	Regarding Claim 9, Shrianth/Ashida, teaches a system for determining a wait time of a point of interest, the system comprising:
one or more processors. (Paragraph 0105)(Shrianth teaches a processor)
network interface hardware communicatively coupled to the one or more processors. (Paragraph 0105-0106)(Shrianth teaches a computing system that includes a control interface (i.e., network interface hardware) that can receive information and transmit information) 
one or more memory modules communicatively coupled to the one or more processors that store logic that when executed by the one or more processors, cause the system to (Paragraph(s) 0104 and 0108)(Shrianth teaches a storage unit that can store software information for executing the information):
obtain a current occupancy signal of a parking establishment associated with one or more points of interest with the network interface hardware. (See, relevant rejection of Claim 1(a))
obtain a historic occupancy signal of the parking establishment with the network interface hardware. (See, relevant rejection of Claim 1(b))
determine, with the one or more processors, a predicted wait time for the one or more points of interest associated with the parking establishment based on the current occupancy signal and the historic occupancy signal. (See, relevant rejection of Claim 1(c))
communicate the predicted wait time to a user with a user interface device with the network interface hardware. (See, relevant rejection of Claim 1(d))

	Regarding Claim 10, Shrianth/Ashida, teaches all the limitations as applied to Claim 9 and wherein the current occupancy signal of the parking establishment is based on one or more vehicle sensor signals received with the network interface hardware. (See, relevant rejection(s) of Claim(s) 2 and 9)

	Regarding Claim 14, Shrianth/Ashida, teaches all the limitations as applied to Claim 9 and 
obtain, with the network interface hardware, a current point of interest occupancy data from the point of interest. (See, relevant rejection(s) of Claim(s) 6(a) and 9)
obtain, with the network interface hardware, historic point of interest occupancy data from the point of interest. (See, relevant rejection(s) of Claim(s) 6(b) and 9)
wherein determination of the predicted wait time is further based on the current point of interest occupancy data and the historic point of interest occupancy data. (See, relevant rejection(s) of Claim(s) 6(c) and 9)

Claim(s) 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrianth (US 2016/0261984) in view of Ashida (JP 2018159996 A) and further in view of Tsutsumi (WO 2013099845).
	Regarding Claim 3, Shrianth/Ashida, teaches all the limitations as applied to Claim 1 and 

calculating an arrival time to the one or more points of interest. (Paragraph 0238)(Shrianth teaches that a module is able to calculate an estimated arrival time, which is associated with traveling to the target source
determining the parking establishment associated with the one or more points of interest. (Paragraph 0054)(Shrianth teaches the system can identify a parking lot associated with the target source)
	With respect to the above limitations: while Shrianth teaches a system that is able to calculate an estimated arrival time associated with a target source and also identify parking lots associated with the target source. However, Shrianth and Ashida, do not explicitly teach receiving user input indicating one or more points of interest. 
	But, Tsutsumi in the analogous art of providing point of interest information, teaches receiving a user input from the user interface device indicating the one or more points of interest. (Paragraph(s) 0028, 0043-0044)(Tsutsumi teaches a user can connect to an information management server via a user terminal. The user will then be able to select and input a restaurant and use conditions, which the system will determine an arrival time from the current position of the vehicle to the restaurant. Examiner, respectfully, notes that a navigation terminal/navigation device can be used by the user, see paragraph 0044)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining an estimated arrival time for a target source along with parking lot information using a navigation system of Shrianth and determining the history of parking demand near a service facility, which the system will use the history number of parks at a predicted time to determine a waiting time at a service facility using a navigation terminal of Ashida, by incorporating the teachings of using a navigation terminal to input restaurant information, which, the system will determine an arrival time to the restaurant of Tsutsumi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve convenience of a user requesting facility information using a navigation device. (Tsutsumi: Paragraph 0002-0004 and 0006-0007)

	Regarding Claim 4, Shrianth/Ashida/Tsutsumi, teaches all the limitations as applied to Claim 3 and
	However, Shrianth, doesn’t explicitly teach 
determining a parking wait time for a parking spot within the parking establishment associated with the one or more points of interest.
communicating the parking wait time to the user with the user interface device. 
	But, Ashida in the analogous art of determining wait times of service facilities, teaches  
determining a parking wait time for a parking spot within the parking establishment associated with the one or more points of interest. (“Fig. 14 is a diagram…,” and “The parking information generation unit 122….”)(Ashida teaches parking information of the service facility can be determined, which, will include a waiting time from the predicted arrival time of the parking lot of the service facility)
communicating the parking wait time to the user with the user interface device. (“For example, the terminal device 200…,” and “The parking information generation unit 122….”)(Ashida teaches parking information can be presented to the terminal device of the vehicle, which, will include the parking waiting time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a waiting time for an establishment based on current parking information and historical information of the establishment of Shrianth, by incorporating the teachings of determining a waiting time for a parking lot of the service facilities, which will be provided to a user of Ashida, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user accurately determine vacancy situation at the time of arrival at the parking lot, such as a service facility, based on the presented parking information, so that the parking information can be used for planning the utilization of service facilities. (Ashida: Page 9, “According to the first embodiment, it is possible…,”)

	Regarding Claim 5, Shrianth/Ashida/Tsutsumi, teaches all the limitations as applied to Claim 4. 
	However, Shrianth, doesn’t explicitly teach 
receiving a confirmation from the user interface device.
reserving the parking spot within the parking establishment in response to receiving the confirmation form the user interface device. 
	But, Ashida in the analogous art of determining wait times of service facilities, teaches 
receiving a confirmation from the user interface device. (Page 12, “Fig. 23 is a diagram showing an example…,” and “when an instruction to transmit a reservation request is input….,”)(Ashida teaches a reservation request from a user terminal device can be transmitted to the parking information providing device. Examiner, respectfully, notes that the user can press a reserve button for instructing the transmission of the reservation request. Examiner, respectfully, notes that based on BRI and applicant’s specification paragraph 0047, which recites “a confirmation with the user interface device (e.g., press a “go,” button), thus the above paragraph teaches a user device pressing a reservation button, which is the equivalent of pressing a “go,” button to transmit a reservation confirmation)
reserving the parking spot within the parking establishment in response to receiving the confirmation form the user interface device. (Page 12, “For example, when the reservation button for the service…,” “The request receiving unit 119…,” and “The reservation management unit 124…,” and “For example, the reservation management unit 124 registers….”)(Ashida teaches the user will transmit parking reservation information that includes the car identifier and the service facility identifier to the parking providing apparatus. Ashida, further, teaches the parking information providing apparatus will receive the reservation request form the user terminal, which, the parking information providing apparatus will register the reservation information)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a waiting time for an establishment based on current parking information and historical information of the establishment of Shrianth, by incorporating the teachings of a user providing a parking reservation request near a service facility, which, the system will register the parking request of Ashida, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user accurately determine vacancy situation at the time of arrival at the parking lot, such as a service facility, based on the presented parking information, so that the parking information can be used for planning the utilization of service facilities. (Ashida: Page 9, “According to the first embodiment, it is possible…,”)

	Regarding Claim 11, Shrianth/Ashida/Tsutsumi, teaches all the limitations as applied to Claim 9 and wherein the logic executed by the one or more processors further cause the system to:
receiving a user input, with the network interface hardware, from the user interface device indicating the one or more points of interest. (See, relevant rejection(s) Claim(s) 3(a) and 9)
calculating, with the one or more processors, an arrival time to the one or more points of interest. (See, relevant rejection(s) Claim(s) 3(b) and 9)
determining, with the one or more processors, the parking establishment associated with the one or more points of interest. (See, relevant rejection(s) Claim(s) 3(c) and 9)

	Regarding Claim 12, Shrianth/Ashida/Tsutsumi, teaches all the limitations as applied to Claim 11 and wherein the logic executed by the one or more processors further cause the system to:
determining, with the one or more processors, a parking wait time for a parking spot within the parking establishment associated with the one or more points of interest. (See, relevant rejection(s) of Claim(s) 4(a) and 11)
communicate, with the network interface hardware, the parking wait time to the user with the user interface device. (See, relevant rejection(s) of Claim(s) 4(b) and 11)

	Regarding Claim 13, Shrianth/Ashida/Tsutsumi, teaches all the limitations as applied to Claim 12 and  wherein the logic executed by the one or more processors further cause the system to:
receive, with the network interface hardware, a confirmation from the user interface device. (See, relevant rejection(s) of Claim(s) 5(a) and 12)
reserve, with the one or more processors, the parking spot within the parking establishment in response to receiving the confirmation form the user interface device. (See, relevant rejection(s) of Claim(s) 5(b) and 12)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrianth (US 2016/0261984) in view of Ashida (JP 2018159996 A) and further in view of Barajas Gonzalez et al. (US 2017/0116528 A1)(hereinafter Gonzalez).
	Regarding Claim 7,Shrianth/Ashida, teaches all the limitations as applied to Claim 1 and wherein historic occupancy data is 
	With respect to the above limitations: while Shrianth teaches the system can determine occupancy information based on historical records. However, Shrianth/Ashida, do not explicitly teach historic occupancy data is associated with historic event data. 
	But, Gonzalez in the analogous art of predictive analytics for parking and facility information, teaches historic occupancy data is associated with historic event data. (Paragraph(s) 0024-0025)(Gonzalez teaches a system that can determine a parking lot near a restaurant location. Gonzalez, further, teaches the system can predict the parking structure usage based on if the weather is colder than the historical data indicated, which the weather information may be used to adjust and plan for lower expected occupancy periods. also, teaches that covered parking facility occupancies during heavy rainfall may indicate to the facility that demand for the covered parking locations will increase)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining an estimated arrival time for a target source and parking using current and historical information of Shrianth and determining the history of parking demand near a service facility, which the system will use the history number of parks at a predicted time to determine a waiting time at a service facility using a navigation terminal of Ashida, by incorporating the teachings of using historical information to determine the occupancy levels of a parking location near a facility of Gonzalez, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve convenience of a user by anticipating individual user behavior as it pertains to a particular parking structure. (Gonzalez: Paragraph(s) 0015-0017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628